On Petition fob Rehearing.
The petitioners for certiorari have applied for a rehearing and complain that it was error to deny the writ on the ground that the second application for an extension came too late.
We reaffirm our holding that the second application was improvidently granted. The first application which was within the original statutory period of 45 days was pursuant to the authority of the statute. When the first application extended the time for filing the petition, the Court exhausted its authority. The mere fact that the first extension could have been for an additional 45 days *389in no wise sustains the contention that the second application conferred jurisdiction upon the Court to act after the expiration of the original period. While this might be inferred, the Court’s jurisdiction cannot depend upon an inference arising from a liberal construction of the statute. The petition is not denied purely upon technical grounds hut on the plain language of the statute.
The affidavit filed by counsel for the petitioner in support of the second application cannot be considered. The practice of filing affidavits and counter-affidavits bearing upon a failure to comply with the statute would impose upon the Court the duty of passing upon disputes between counsel and at the same time result in repealing or modifying the statute. We express no opinion as to the merits of the case as decided by the Court of Appeals.
The petition to rehear is denied.